Sears, Justice,
dissenting.
For the reasons given in my dissenting opinion in the previous appearance of this case before this Court,31 believe that a public reprimand and restitution are appropriate sanctions for the respondent’s conduct.4 Accordingly, I respectfully dissent to the majority’s *838decision to impose a six-month suspension.
Decided September 21, 1998.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
I am authorized to state that Presiding Justice Fletcher joins in this dissent.

 In re Ruth A. Zaleon, 268 Ga. 900, 901 (494 SE2d 669) (1998).


 I also note that, under State Bar Rule 4-208 (b), Zaleon’s failure to reject the notice of *838discipline does not bind this Court to the discipline recommended in the notice of discipline. Although subsection (b) provides that the failure to reject a notice of discipline places the respondent in default, it also places the ultimate decision regarding the appropriate discipline in this Court, providing that “the respondent shall be subject to such discipline and further proceedings as may be determined by the Supreme Court.”